September 9, 2011 Via EDGAR (Correspondence) U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention: Ms. Suzanne Hayes, Assistant Director Re: CORPBANCA Form 20-F for the Fiscal Year Ended December 31, 2010 Filed April 14, 2011 File No. 001-32305 Dear Ms. Hayes: We are submitting this letter in response to the written comments sent by the staff (the “Staff”) of the United States Securities and Exchange Commission (the “SEC”) contained in the letter dated September 7, 2011 (the “Comment Letter”), with respect to the annual report on Form 20-F for the fiscal year ended December 31, 2010 (No. 001-32305) filed on April 14, 2011 (“Form 20-F”) by Corpbanca (the “Company”). As per your phone conversation with our counsel, we confirm that we will file our detailed response to the Comment Letter with the SEC on or before Friday, September 30, 2011.Thank you for agreeing to extend the time required to file the Company’s response. The Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in Form 20-F; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the SEC from taking any action with respect to Form 20-F; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. * Please direct any questions concerning this response to the undersigned at Rosario Norte 660, 10th floor, Las Condes, Santiago - Chile. Yours truly, /s/ John Paul Fischer Head of Strategic Planning Tel: 562-660 2141 john.fischer@corpbanca.cl c.c.Ms. Rebekah Lindsey Mr. Kevin W. Vaughn Mr. Howard M. Kleinman Dechert LLP Tel. 212-698-3567 howard.kleinman@dechert.com
